DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, it is unclear how brackets, wire-retaining sections, and stopper further define a wire.  The limitations appear to be intended use of the wire of Claim 1, as the brackets, wire-retaining sections, and stopper are not actually part of the wire, but rather components attached to the wire after production.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naito et al (20110192131).
In regards to Claim 1, Naito teaches a wire (Figure 3) comprising:
a wire body (Detail 6) that is made of metal (Paragraph 32); and
a protector (Detail 7) that is made of resin (Paragraph 21), that covers an outer periphery of the wire body, and that is integrally molded with the wire body (Paragraph 21).
In regards to Claim 2, Naito teaches a wire (Figure 3) comprising:
a wire body (Detail 6) that is made of metal (Paragraph 32); and
a protector (Detail 7) that is made of resin (Paragraph 21), that covers an outer periphery of the wire body, and that is closely adhered to the wire body (Paragraph 21).
In regards to Claim 3, Naito teaches the protector is formed with a uniform thickness around the outer periphery of the wire body (Figure 3, outer periphery is round and uniform).
In regards to Claim 8, Naito teaches a wire manufacturing method comprising:
feeding a resin material in a heated state onto an outer periphery of a metal wire body by extrusion molding along a length direction of the wire body (Paragraph 27; extrusion molding machine); and
cooling the resin material so as to form a resin protector at the outer periphery of the wire body (even without a purposefully cooling step, the material will cool by being exposed to room temperature).
Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashida et al (20110226081).
In regards to Claim 1, Hayashida teaches a wire (Detail 10) comprising:
a wire body (Details 12, 14b) that is made of metal (Paragraphs 21, 22); and
a protector (Detail 16) that is made of resin (Paragraph 24), that covers an outer periphery of the wire body, and that is integrally molded with the wire body (Abstract).
In regards to Claim 2, Hayashida teaches a wire (Detail 10) comprising:
a wire body (Details 12, 14b) that is made of metal (Paragraphs 21, 22); and
a protector (Detail 16) that is made of resin (Paragraph 24), that covers an outer periphery of the wire body, and that is closely adhered to the wire body (Abstract).
In regards to Claim 3, Hayashida teaches the protector is formed with a uniform thickness around the outer periphery of the wire body (Figure 1, outer periphery is round and uniform).
In regards to Claim 5, Hayashida teaches at least one of one end portion or another end portion of the wire body in a length direction of the wire body is exposed from the protector (Figure1, both ends are exposed from the protector), and an attachment fixing section is coupled to the at least one of the one end portion or the other end portion of the wire body that is exposed (the ends would be the “attachment fixing section”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashida in view of German Document (102008019786).
While Hayashida essentially teaches the invention as detailed, it fails to specifically teach the myriad possible shapes for the outer periphery.  The German document, however, teaches that a serrated cross-section profile as viewed across a length direction of a body is well known in the art (Figure 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the shape as taught, so as to control the friction of the wire during use.
Claim(s) 6 is/are rejected, to the degree definite, under 35 U.S.C. 103 as being unpatentable over Hayashida in view of Jusick (20180017096)).
While Hayashida essentially teaches the invention as detailed, it fails to specifically teach a length direction intermediate portion of the wire body is exposed form the protector, and an intermediate bracket is retained on the length direction intermediate portion of the wire body that is exposed.  Jusick, however, teaches that this is well known in the art (Figure 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the bracket as taught, so as to enable the wire to be used as a control cable, as intended.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashida in view of Gladfelter et al (5718956).
While Hayashida essentially teaches the invention as detailed, it fails to specifically teach the resin is a foamed resin selected from the group consisting of an olefin-based thermoplastic and a vinyl chloride-based resin.  Gladfelter, however, teaches such resins are well known in the art (Column 4, lines 56-67).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized any suitable resin for the protector of Hayashida, as long as the wire body was protected.  The resin of Gladfelter would provide the necessary protection while deadening vibrations.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashida in view of Emrich et al (20190136584).
Hayashida teaches wire (Detail 10) including a wire body (Details 12, 14b) that is made of metal (Paragraphs 21, 22), and a protector (Detail 16) that is made of resin (Paragraph 24), that covers an outer periphery of the wire body, and that is integrally molded with the wire body (Abstract).
While Hayashida essentially teaches the invention as detailed, including general use as a control cable, it fails to specifically teach the myriad possible uses.  Emrich, however, teaches that it is well known to use similar wires in a vehicle door comprising a door outer panel, a first mounted component that is mounted to the door outer panel, a second mounted component that is mounted to the door outer panel at a different location form the first mounted component, and the wire being attached and fixed to the first mounted component by an attachment fixing section provided at one end potion, and is attached and fixed to the second mounted component by an intermediate bracket provided at a length direction intermediate portion of wire body (Figures 4A, 4B).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the wire of Hayashida in the door of Emrich, so as to control components as necessary.  The ordinarily skilled artisan understands the purpose of a control cable and would know to use such in a door as known in the art.

Claim(s) 10 is/are rejected, to the degree definite, under 35 U.S.C. 103 as being unpatentable over Hayashida in view of Takahashi et al (5813290).
While Hayashida essentially teaches the invention as detailed, it fails to specifically teach providing an intermediate bracket on a length direction intermediate portion of the wire body, the bracket including a pair of wire-retained sections, and a stopper, all of which Takahashi teaches as well known the control cable art (Figure 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the bracket, wire-retained sections, and stopper as taught, so as to enable the control cable to be used properly.  The control cable must be attached to brackets and provided with components to control the movement.  The ordinarily skilled artisan would obviously understand this and known to provide the components as taught.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See of Record.
Specifically, at least Gallens et al (20140302316) Figure 1, Graham (20060260288) Figure 2, Hayashida et al (6194666) Figure 3, Saruta et al (4846772) Figure 1, and Bankwitz (1659556) Figures 1-3 teach elements similar to those as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986. The examiner can normally be reached Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN R HURLEY/Primary Examiner, Art Unit 3732